IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI SOUTHERN DIVISION

Janis J. Wells

Plaintiff,

Case No.

Vv.

UNUM Life Insurance Company
of America

Defendant,

Name Mee ee Nee ee ee Ne ee Se ee el

PETITION TO RECOVER DISABILITY BENEFITS,TO ENFORCE RIGHTS
UNDER THE TERMS OF A DISABILITY INSURANCE POLICY AND TO
CLARIFY RIGHTS TO FUTURE BENEFITS

COMES NOW the Plaintiff, Janis J. Wells, and for her cause action against
Defendants, hereby states, alleges, and avers as follow:

l. Plaintiff is a resident of Stone County, Missouri residing at 256 Sweetcorn
Drive, Galena, Missouri 65656.

2. Defendant, UNUM, is a corporation doing business in the State of Maine.
Defendant UNUM provided Plaintiff with a policy of long-term disability benefits
through Plaintiff's employment from at least January 1, 2019 through September 5, 2020.

3. The cause of action stated in this petition occurred in the Southern
Division of the Western District of Missouri, which is where the breach of the plan took
place.

4, Previously, through her employment, for and in consideration of the
payment of a stated premium, Defendants made and issued to Plaintiff the policy of
insurance whereby Defendants promised and agreed to Plaintiff payments if Plaintiff
became disabled.

5. A group policy of insurance was provided by Defendants and all

provisions of said policy are incorporated herein and made a part hereof by reference.

Case 3:21-cv-05069-RK Document1 Filed 08/17/21 Page 1 of 3
6. On July 13, 2021 Defendants made a final denial of Plaintiff's claim for
disability benefits under said policy of insurance. A copy of the denial is attached hereto
as Plaintiff's Exhibit “A” and incorporated herein by reference as if fully set forth.

7, Plaintiff has exhausted all administrative remedies to redress her denial of
benefits.

8. Said policy of insurance was continuously in full force and effect from the time
of its issuance through the date last employment; at which time Plaintiff became disabled,
rendering Plaintiff incapable of performing any employment.

9, Plaintiff has in all respects complied with the terms and conditions of said
policy as it was effect, giving Defendants due notice and proof as to the onset, nature and
extent of Plaintiff's disability.

10. Despite demand from Plaintiff, Defendants have failed and refused and
continue to fail and refuse to pay continuing sums to Plaintiff under the terms of the
aforesaid policy of insurance.

11. That there is now money due and owing from Defendants to Plaintiff
under the terms of said policy of insurance and Plaintiff is further entitled to a declaration
insurance.

12. This action is commenced pursuant to the Employment Retirement
Income Act (“ERISA”) 29 U.S.C. 1001, et seq. Pursuant to 29 U.S.C. 1132(a)(1)(B), a
civil action may be commenced by a participant or beneficiary of a plan to recover
benefits due her under the terms of the plan, to enforce her rights under the terms of the
plan, or to clarify her rights to future benefits under the terms of the plan.

13. Plaintiffis a “participant” or “beneficiary” under Defendants’ plan of

disability insurance with the meaning of 29 U.S.C. 1132 (a)(1).

WHEREFORE, Plaintiff prays for judgment against Defendants:

1. For such sums that are fair and reasonable under said policy of insurance;
2, For a finding and declaration as to additional entitlements owed to
2

Case 3:21-cv-05069-RK Document1 Filed 08/17/21 Page 2 of 3
Plaintiff in the future under the terms of the policy;

3. To enforce Plaintiff's rights under the terms of the policy;

4. For interest on each unpaid benefit from the date each payment became
due;

5. For reasonable attorneys’ fees; and

6. For Plaintiff's costs herein expended and for such other and further relief

as this Court may deem appropriate.
STATE OF MISSOURI )
COUNTY OF GREENE .°
The undersigned having been duly sworn, upon her oath states that she is the

Plaintiff in the above foregoing Petition and that the facts stated therein are true
according to the best knowledge and belief of this affiant.

A .

Subscribed and sworn to before me this | _ day owe 2021.

Nétary Public

My Commission Expires:

 

 

JOANN BOLTON
Notary Public ~ Notary Seal
STATE OF MISSOURI
Greene County
My Commission Expires Apr. 21, 2023

Leva CORRMission #15439947 Law Offices of Rick S. Vasquez

Yo

ae

rk S. Vasquez #41317
644 South Pickwick Avenue
Springfield, Missouri 65802
Phone: (417) 889-7735
Fax: (417) 889-7096
Attorney for Plaintiff

 

3

Case 3:21-cv-05069-RK Document1 Filed 08/17/21 Page 3 of 3
